Citation Nr: 0303815	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-03 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

2.	Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

3.	Entitlement to a compensable evaluation for hearing loss 
in the right ear, currently rated as 0 percent disabling.

4.	Entitlement to service connection for disability exhibited 
by abnormal testosterone levels.

(The issues of an increased rating for seborrheic dermatitis, 
service connection for additional skin disability, including 
folliculitis, chronic intertrigo with pseudo-acanthosis 
nigrans, and service connection for stomach, neck, back , 
shoulder or other joint abnormality, low blood pressure, and 
residuals of exposure to fumes due to disability or 
undiagnosed illness, will be the subjects of a later 
decision.)
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and from December 1990 to September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), and a September 2000 rating decision of 
the San Juan, Puerto Rico, VA RO.  Though characterized by 
the RO as service connection for flashbacks; the Board has 
re-characterized that claim as service connection for PTSD, 
since it better describes the benefit sought by the veteran 
in regard to that matter.  

The Board is undertaking additional development on the issues 
of an increased rating for seborrheic dermatitis, service 
connection for additional skin disability, including 
folliculitis, chronic intertrigo with pseudo-acanthosis 
nigrans, and service connection for stomach, neck, back , 
shoulder or other joint abnormality, low blood pressure, and 
residuals of exposure to fumes due to disability or 
undiagnosed illness, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.
FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested by the RO.

2.	Service connection for headaches and PTSD was denied by 
the RO in a rating decision dated in April 1997 and that 
decision was not appealed

3.	Evidence submitted since the April 1997 rating decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for headaches or PTSD.

4.	The veteran's hearing loss is manifested by average 
puretone thresholds, at 1000, 2000, 3000, and 4000 Hertz, 
of 18 decibels in the right ear and 21 decibels in the 
left ear, with speech recognition ability of 100 percent 
in both ears.

5.	The veteran does not have disability exhibited by abnormal 
testosterone levels that is related to his active service.  


CONCLUSIONS OF LAW

1.	The April 1997 RO rating decision is final.  38 U.S.C. 
§ 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996); currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.	New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection 
for headaches or PTSD and the claims are not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.	The criteria for a compensable disability rating for right 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code (DC) 6100 (2002); Veterans Benefits Act of 
2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002).

4.	A disability exhibited by abnormal testosterone levels was 
not incurred or aggravated during active service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The February 1999 and October 2001 Statements of the Case 
(SOC), and the May 2002 Supplemental Statement of the Case 
(SSOC) advised the veteran of the laws and regulations 
regarding increased rating claims and claims seeking to 
reopen on the basis of new and material evidence.  The SOCs 
and the SSOC informed the veteran that reopening of his 
claims for service connection for headaches and PTSD was 
being denied because he had presented no new evidence that 
specifically addressed the reasons the claim was denied 
initially.  These documents also informed the veteran that a 
compensable rating was being denied for hearing loss because 
VA examination did not show that the veteran met the criteria 
for a compensable rating.  The SOCs and SSOC also informed 
the veteran what evidence the RO had obtained.  An October 
2001 letter to the veteran specifically informed him that a 
grant of service connection required evidence showing that 
there is a relationship between the claimed condition and 
service.  In addition, this October 2001 letter informed the 
veteran of what actions he needed to complete and what 
actions the RO would take or had taken.  A June 2002 letter 
to the veteran also outlined the criteria for reopening a 
claim on the basis of new and material evidence and informed 
the veteran what he needed to do and what the RO would do.  
The October 2001 SOC informed the veteran of the criteria for 
granting an increased rating for hearing loss and it was made 
clear that the veteran needed to submit additional evidence 
to show the criteria had been met.  That letter informed the 
veteran that a grant of service connection required evidence 
showing that there is a relationship between the claimed 
disability and service.  Both the October 2001 and June 2002 
letters asked the veteran to submit any additional evidence 
including names and dates and addresses of locations where he 
had received medical treatment, in order to assess the 
current status of pertinent disability.  The veteran 
responded that he had obtained treatment at the VA outpatient 
clinic in Ponce, Puerto Rico, and that evidence is in the 
claims folder.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claims.  The veteran was provided a VA 
examination for, hearing loss and for abnormal testosterone 
levels.  The record contains sufficient evidence to decide 
the claims being considered at this time.  38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO obtained the veteran's service 
medical records and VA outpatient treatment records.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II. New and material evidence to reopen claims of service 
connection for headaches and PTSD

Entitlement to service connection for headaches and PTSD was 
denied by the RO in a rating decision in April 1997. This 
decision was not appealed and is final. 38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); 
currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Service connection 
was denied because  after VA examination there was 
insufficient evidence to support a diagnosis of headaches, 
and no link to service shown, as well as insufficient 
evidence to support a diagnosis of PTSD.  The evidence at the 
time indicated that the veteran complained of headaches, but 
the January 1996 VA examination revealed no specific 
neurologic diagnosis.  There is no indication in the service 
medical records that the veteran ever complained of headaches 
while in service or was ever treated for headaches.  With 
respect to PTSD, the claim for service connection was denied 
because the VA examination in July 1995 determined that a 
diagnosis of PTSD could not be sustained.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection for headaches and 
PTSD was filed prior to August 29, 2001.  Therefore, the 
amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the April 1997 rating decision 
consists of statements from the veteran, outpatient treatment 
notes dated from 1997 to 2000, letters from Dr. Cannizzaro 
and Dr. DeJesus, and VA skin and audiological examination 
reports. For the purposes of reopening the claim, the Board 
is to presume the credibility of all new evidence submitted.  
This evidence is all new in that it was not considered when 
the RO made its decision in April 1997.
 
None of the new evidence tends to establish the essential 
elements that were the specified bases for denial of the 
veteran's claims previously; that is the lack of evidence 
showing that the veteran suffers from headaches that are 
linked to service, and the lack of evidence establishing that 
the veteran has PTSD.  None of the new evidence addresses 
headaches or PTSD in any way.  There is no indication of any 
treatment for either of these disabilities, there is no 
evidence of either disability found on the skin or 
audiological VA examinations, and there is no indication that 
either Dr. Cannizzaro or Dr. DeJesus have treated the veteran 
for headaches or PTSD.  In fact, the veteran has submitted no 
new evidence related to headaches or PTSD at all, despite 
several letters informing him of his obligation to do so in 
order to reopen the claims.  The Board notes that the veteran 
has stated his opinion that he suffers from headaches and 
PTSD and that these are service-connected disabilities.

The evidence is deemed credible -- including the statements 
of the veteran regarding his belief that he has a current 
disability linked to service -- but the veteran is not a 
medical professional, and while he is competent to describe 
symptoms, as a layperson he is not competent to testify to a 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The remaining medical evidence is 
completely silent as to headaches or PTSD.  Though the 
veteran has been asked to submit evidence showing a link to 
service and showing a diagnosis of headaches or PTSD in order 
to reopen his claim, he has been unable to do so.  Material 
evidence is evidence that "tends to prove the merits of the 
claim as to each essential element that was a specified basis 
for the last final disallowance of the claim."  See, Evans 
v. Brown, 9 Vet. App. at 284 (1996).  The specified basis for 
the last disallowance of the appellant's claim was that the 
evidence did not show that he had headaches linked to service 
and that the evidence did not support a diagnosis of PTSD.  
Since the new evidence does not show any such link and does 
not indicate any diagnosis of PTSD, the claim for service 
connection for headaches and PTSD cannot be reopened.

III.  Entitlement to a compensable evaluation for hearing 
loss

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  The new regulations provide that an 
alternative formula for determining the level of disability 
should be used if the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are all at 55 decibels or higher, or if 
the puretone threshold at 1000 Hertz is 30 or less and at 
2000 Hertz is 70 or more.  38 C.F.R. § 4.86 (2000).  Each ear 
is to be evaluated separately under this part of the new 
regulations. This change occurred during the pendency of the 
veteran's appeal.  The United States Court of Appeals for 
Veterans Claims has held that, where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted 
the version of the law or regulation most favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 313  (1991).

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100 (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100 (2002).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994). 

The appellant filed a claim seeking service connection for 
hearing loss and service connection was granted with a non-
compensable rate of 0 percent assigned in an April 1997 
rating decision.  The veteran did not appeal that decision.  
In March 1999 the veteran filed a claim seeking an increase 
in his service-connected disabilities, which the RO 
interpreted to include his hearing loss. 

The VA outpatient treatment notes dated from 1997 to 2000 are 
silent with respect to any hearing loss.  The veteran has not 
been treated for hearing loss, nor is there any indication of 
ongoing complaints regarding hearing loss.  The veteran 
underwent a VA audiometric examination in April 1999 which 
indicated the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
        
15
15
15
20
20
LEFT
        
15
20
20
25
       
20

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 18 decibels in the right ear and 
21 decibels in the left ear with speech recognition scores on 
the Maryland CNC test of 100 percent in the both ears.

Applying the test results of the April 1999 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is I for the right ear.  38 C.F.R. 
§ 4.85, Table VI (2002).  The veteran's hearing loss is 
service connected for only the right ear.  According to the 
regulations, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation, 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation of I.  38 C.F.R. 
§ 4.85(f) (2002).  When the formula in Table VII for 
determining the disability evaluation is applied to these 
numeric designations, the result is a 0 percent rating for 
the appellant's service connected hearing loss.  38 C.F.R. 
§ 4.85, Table VII, DC 6100 (2002).  

Under the new regulations, however, the disability rating is 
the same.  The puretone thresholds are not at 55 decibels or 
higher at each frequency (1000, 2000, 3000, and 4000), 
therefore 38 C.F.R. § 4.86(a) does not apply.  Neither are 
the puretone threshold 30 or less at 1000 Hertz and 70 or 
more at 2000 Hertz in either ear.  Therefore, the rating 
criteria found in 38 C.F.R. § 4.86(b) also does not apply. 

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 0 percent rating for 
his service connected hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85-4.87, DC 
6100 (2002).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's right ear hearing loss has caused marked employment 
interference or requires frequent medical treatment.  There 
is no evidence suggesting that the veteran is unemployed due 
to his hearing loss and there is no evidence that he has been 
hospitalized specifically for his hearing loss, or that it 
has prevented him from working.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC. 6-96 (1996).

Finally, the Board notes that there has been a substantive 
change in the criteria for evaluating unilateral hearing 
loss.  See Veterans Benefits Act of 2002, Pub. L. No. 107-
330, 116 Stat. 2820 (Dec. 6, 2002).  However, for the new 
criteria to be applicable, there must be 10% service-
connected deafness in one ear and "deafness" in the non 
service-connected ear.  Here, the veteran does not exhibit a 
compensable deafness in his service-connected ear and the new 
criteria are inapplicable.

IV.  Service connection for disability exhibited by abnormal 
testosterone

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint, treatment, or diagnosis of a disability exhibited 
by abnormal testosterone levels.  The veteran's separation 
examinations in both 1968 and 1991 do not indicate any 
disability exhibited by abnormal testosterone levels.  The 
veteran's reports of medical history he completed in both 
1968 and 1991 do not indicate any pertinent disability.

The VA outpatient treatment records identified by the veteran 
contain no reports of complaints or treatment for abnormal 
testosterone.  The statements from Dr. Cannizzaro and Dr. 
DeJesus do not address this disability.

A VA examination in January 1996 revealed that the veteran's 
testosterone level was 365 which was noted to be normal.  
There is no other indication in the claims folder of any 
testing or treatment for abnormal testosterone.

Based on the above, the Board finds that the veteran has 
presented no competent evidence that establishes that he has 
disability exhibited by abnormal testosterone levels related 
to service.  The service medical records do not show any 
pertinent disability or complaints.  The veteran has claimed 
service connection for this disability, but the veteran, 
while competent to describe symptoms, is not competent as a 
layperson to testify to a medical diagnosis or etiology.  See 
Espiritu 2 Vet. App. 492.  There is no medical evidence which 
indicates a link between the veteran's service and any 
disability exhibited by abnormal testosterone levels.  Since 
there is no link to service shown, service connection is not 
warranted. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  In addition the VA 
examination establishes that the veteran does not have any 
disability exhibited by abnormal testosterone levels.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v Derwinski, 3 Vet. App.  223, 225 
(1992).




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for headaches, and 
the claim is not reopened.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for PTSD, and the 
claim is not reopened.

Entitlement to a compensable disability evaluation for 
hearing loss in the right ear is denied.

Entitlement to service connection for any disability 
exhibited by abnormal testosterone levels is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

